As stated in the main opinion, respondent is an illiterate negro woman, who is unable to read or write. The testimony for respondent discloses that appellant's agent came to the home of respondent on January 24, 1936, for the *Page 155 
specific purpose of paying to respondent such sum of money as she was entitled to receive as beneficiary under the terms and provisions of certain policies of insurance issued by appellant on the life of Clyde Parsons; that respondent had left said policies with an undertaker, and before coming to respondent's home, appellant's agent had procured from the undertaker these policies and had them in his possession at the time he went to respondent's for the purpose of settling with her as beneficiary of said policies; that the total amount due respondent as beneficiary under the terms and provisions of said policies of insurance was Seventeen and 75/100 ($17.75) Dollars; that appellant's agent advised respondent that he had come for the purpose of paying to her such money as was due her under the terms and provisions of said policies for the death of the insured, Clyde Parsons, and that he had a check with him for that amount; that respondent advised appellant's agent that she could neither read nor write, and that she could not cash a check that night; whereupon, appellant's agent told respondent that he could cash said check for her; that respondent had her minor son endorse said check and subscribe the other instruments which appellant's agent required, and when this was done, appellant's agent paid respondent the sum of Eleven and 10/100 ($11.10) Dollars; that respondent at that time emphatically protested the payment of Eleven and 10/100 ($11.10) Dollars, and contended that she was entitled to more money under the terms and provisions of said policies; that appellant's agent then told her "the company don't allow you to insure babies," and that Mr. Fly (a former agent of appellant) didn't know when he wrote the insurance; that appellant's agent left the home of respondent carrying with him the policies of insurance which he had procured from the undertaker.
Under the above-stated facts appellant's Exceptions 1, 2, 3, 4, 7 and 11 cannot be sustained. It will not be necessary to reproduce these exceptions inasmuch as they are fully set *Page 156 
forth in the main opinion. These exceptions charge the trial Judge with error in refusing to strike from the complaint all allegations of fraud in reference to plaintiff's surrendering the policies and other evidence of her said contracts, for that the testimony disclosed that said policies were not procured from respondent under any kind of fraudulent representation; error in refusing a request for a peremptory instruction that the undisputed testimony disclosed that said policies were not received from respondent; error in submitting to the jury the question of fraudulently procuring the policies from respondent and that the testimony was insufficient to show actionable fraud. It is true that these policies of insurance had been left by respondent with an undertaker, and that appellant's agent did not actually receive said policies from respondent, but procured them from the undertaker before going to respondent's home. It is also true that appellant's agent had these policies in his possession at the time he attempted to settle these claims with respondent. Whether or not appellant's agent, by procuring these policies from the undertaker before going to the home of respondent for the purpose of settling these claims, for an amount less than the face thereof, and then retaining said policies, amounted to a clandestine and fraudulent act, was a question for the jury to determine under all the facts and circumstances in this case.
As to Exceptions 5 and 6, appellant did not attempt to settle with respondent by piecemeal, but attempted to settle the claims under all of the policies at one time. In so doing its acts would be considered as a whole and under the testimony there was more than one reasonable inference to be drawn therefrom, and it was for the jury to say whether or not the whole transaction was permeated by fraud.
Appellant's eighth exception alleges error for that the trial Judge charged the jury that the burden of proof would be on the appellant to show that respondent executed a release fairly and squarely. It is a well-established precept of *Page 157 
law that the charge must be considered as a whole. The trial Judge explicitly charged the jury that the burden of proof was on the respondent to prove the material allegations of her complaint by the preponderance of the evidence and fully explained the meaning of "preponderance" of the testimony. Considering the charge as a whole, as must be done, the trial Judge committed no error.
Appellant's ninth and tenth exceptions cannot be sustained. If the trial Judge instructed the jury upon an issue as to which there was no evidence or if a mistake was made in stating issues to the jury, it was the duty of counsel for appellant to call the attention of the Court thereto. Hancockv. National Council Junior Order United American Mechanics,180 S.C. 518, 186 S.E., 538. At no time did appellant's counsel object to the issues submitted by the trial Judge or call to the attention of the Court that instructions had been given on an issue unsupported by the testimony.
MR. JUSTICE FISHBURNE concurs.